Citation Nr: 0628262	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-06 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than November 5, 
1997, for the award of service connection for diabetes 
mellitus.

2.  Entitlement to an effective date earlier than November 5, 
1997, for the award of service connection for peripheral 
neuropathy of the right lower extremity.

3.  Entitlement to an effective date earlier than November 5, 
1997, for the award of service connection for peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to an effective date earlier than January 9, 
1992, for the award of service connection for post-traumatic 
stress disorder.  

5.  Entitlement to service connection for prostate cancer, to 
include as being due to Agent Orange exposure.

6.  Entitlement to service connection for skin cancer, to 
include as being due to Agent Orange exposure.

7.  Entitlement to service connection for a kidney 
disability, to include as being due to Agent Orange exposure.

8.  Entitlement to service connection for a liver disability, 
to include as being due to Agent Orange exposure.

9.  Entitlement to service connection for psychosocial 
disorder, to include as being due to Agent Orange exposure.

10.  Entitlement to service connection for a nerve disorder 
of the back, to include as being due to Agent Orange 
exposure.

11.  Entitlement to service connection for residuals of a 
throat injury.

12.  Entitlement to service connection for chronic 
obstructive pulmonary disease.

13.  Entitlement to service connection for myocardial 
infarction as being secondary to diabetes mellitus.

14.  Entitlement to an initial evaluation in excess of 
20 percent for diabetes mellitus. 

15.  Entitlement to an initial evaluation in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.

16.  Entitlement to an initial evaluation in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran submitted additional VA treatment records at the 
hearing and waived initial consideration by the RO.


FINDINGS OF FACT

1.  Claims for service connection for diabetes mellitus and 
peripheral neuropathy of the lower extremities were not filed 
prior to November 5, 1997.

2.  Service connection for post-traumatic stress disorder was 
awarded in a September 1992 rating decision and assigned an 
effective date of January 9, 1992.  The veteran did not 
appeal the assignment of the effective date.

3.  An effective date prior to January 9, 1992, for the award 
of service connection for post-traumatic stress disorder is 
legally precluded.

4.  There is no competent evidence of current prostate 
cancer, skin cancer, kidney disease, liver disease, 
psychosocial disorder (other than post-traumatic stress 
disorder), nerve disorder of the back, and residuals of a 
throat injury.  

5.  There is no competent evidence of a nexus between the 
post service diagnosis of chronic obstructive pulmonary 
disease and service.

6.  There is no competent evidence of a nexus between the 
post service diagnosis of myocardial infarction and the 
service-connected diabetes mellitus, to include based upon 
aggravation.

7.  Diabetes mellitus is manifested by the use of oral 
hypoglycemic agent, insulin, and restricted diet.

8.  Peripheral neuropathy of the right and lower extremities 
is manifested by no more than mild incomplete paralysis of 
the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 5, 
1997, for the award of service connection for diabetes 
mellitus and peripheral neuropathy of the lower extremities 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.155, 3.400, 3.816 (2005).

2.  The criteria for an effective date prior to January 9, 
1992, for the award of service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§  5110, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 20.1103 
(2005).

3.  Prostate cancer, skin cancer, a kidney disability, a 
liver disability, residuals of a throat injury, chronic 
obstructive pulmonary disease, psychosocial disorder (other 
than post-traumatic stress disorder), and nerve disorder of 
the back, were not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Myocardial infarction is not proximately due to, the 
result of, or aggravated by service-connected diabetes 
mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

5.  The criteria for an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.119, Diagnostic Code 7913 (2005).

6.  The criteria for initial evaluations in excess of 
10 percent for the right lower extremity peripheral 
neuropathy and in excess of 10 percent for the left lower 
extremity peripheral neuropathy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

As to all issues on appeal, VA advised the veteran of the 
essential elements of the VCAA in September 2003 letters, 
which were issued after initial consideration of the claims 
(which timing will be addressed below).  VA informed the 
veteran that if he provided authorization to obtain treatment 
records from a non-VA facility, it would obtain the records 
for him, but that he must provide enough information so that 
VA could request any relevant records.  It told him that VA 
was responsible for obtaining any evidence held by a 
government agency.  

While the letters did not specifically tell the claimant to 
provide any evidence in his possession that pertained to the 
claims, as a practical matter, the Board finds that he has 
been notified of the need to provide such evidence.  The 
letters specifically informed the veteran that the purpose of 
the letter was to inform the veteran of the evidence 
necessary to substantiate the claims and also tell him where 
to send the information or evidence.  They stated that if the 
veteran did not have any additional evidence to submit, that 
he should inform VA in writing.  They told the veteran that 
it was ultimately his responsibility to make sure VA received 
any records that were not in the possession of a federal 
department or agency.  In other words, the veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  At the February 2005 
hearing, the veteran submitted additional evidence pertaining 
to his claims.  Moreover, there is no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claims.  

As noted above, the September 2003 VCAA letters were issued 
after the initial determinations of the claims on appeal; 
however, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  All of the claims on appeal 
were filed prior to the passage of the VCAA and therefore it 
was impossible for a letter to be sent to the veteran prior 
to initial consideration of the claims.  The veteran has had 
an opportunity to respond to the VCAA letters, supplement the 
record, and participate in the adjudicatory process after the 
notice was given.  For these reasons, the veteran has not 
been prejudiced by the timing of a fully-compliant VCAA 
letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements has not been sent to the 
veteran; however, the veteran has not been prejudiced by 
such.  Specifically, (1) he meets "veteran status;" (2) and 
(3) he is currently service connected for several 
disabilities, and he is aware that in order to establish 
service connection, there needs to be evidence of a current 
disability and a relationship between the disability and 
service; (4) he is aware of the evidence necessary to 
establish a degree of disability, as he alleges his service-
connected disabilities are worse than the current evaluations 
and (5) he is aware of how effective dates are assigned.  
Thus, any error in the failure to issue a letter addressing 
these elements is harmless because he either already meets 
these elements or is aware of what it would take to meet 
these elements.  See Bernard, 4 Vet. App. 384.  

VA has obtained VA medical records and private medical 
records identified by the veteran.  The veteran has submitted 
VA treatment records as well.  Finally, VA provided the 
veteran with examinations in connection with the claims for 
increase and the claims for service connection for skin 
cancer, nerve disorder of the back, and myocardial infarction 
as being secondary to diabetes mellitus.  VA did not provide 
examinations in connection with the other claims for service 
connection and the claims for an earlier effective date; 
however, those claims would not warrant an examination.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, under 
the law, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  Id. at (d)(2)(A)-(C); see also 38 C.F.R. 
§ 3.159(c)(4) (2005).

Here, as to the claims for service connection for prostate 
cancer, kidney disease, liver disease, and residuals of a 
throat injury, there is no competent evidence in the claims 
file that the veteran has current disabilities or persistent 
or recurrent symptoms associated with those disabilities, and 
therefore he does not meet the criteria for VA to obtain a 
medical opinion.  As to the claim for service connection for 
a psychosocial disorder and chronic obstructive pulmonary 
disease, the evidence does not indicate that either one of 
these disabilities may be associated with the veteran's 
active duty.  Finally, as to the claims for an earlier 
effective date, they do not meet any of the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  Earlier Effective Dates
A.  Diabetes and peripheral neuropathy

When service connection for diabetes mellitus and peripheral 
neuropathy was awarded in an October 2001 rating decision, 
the disabilities were assigned an effective date of July 9, 
2001.  The veteran asserted he warranted an earlier effective 
date.  Subsequently, in August 2002, the RO determined that 
the holding in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999), 
applied to the veteran's claims and assigned an effective 
date of November 5, 1997, for the award of service connection 
for the disabilities.  

The veteran claims that service connection for diabetes 
mellitus should be granted as of 1989 because that is when he 
first learned he had diabetes mellitus, which he stated 
occurred at a VA facility.

Generally, the effective date of an award based on a claim 
for service connection is the date of receipt of the claim or 
the date entitlement arose, whichever is the later date.  38 
C.F.R. § 3.400; see also 38 U.S.C.A. § 5110(a) (effective 
date for service connection shall not be earlier than the 
date of claim).  However, retroactive effective dates are 
allowed in the context of a new law or liberalizing issue in 
certain circumstances, but no more than one year earlier than 
the date of the claim.  38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.114(a) (2005).  Type II diabetes 
mellitus was added to the list of Agent Orange presumptive 
diseases on May 8, 2001, see 66 Fed. Reg. 23,166 (May 8, 
2001), which post dates the veteran's current effective date 
for the award of service connection.

As correctly determined by the RO, the veteran's claims for 
an earlier effective date for the award of service connection 
for diabetes mellitus and peripheral neuropathy are subject 
to interpretation under the Nehmer stipulations, which are 
incorporated under 38 C.F.R. § 3.816.  A Nehmer class member 
is defined as a Vietnam veteran who has a "covered herbicide 
disease," which includes diabetes mellitus and its 
complications.  38 C.F.R. § 38 C.F.R. § 3.816(b)(1)(i) 
(2005).  

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, here, May 8, 2001, the effective date of the 
award will be the later of the date such claim was received 
by VA or the date the disability arose.  38 C.F.R. § 
3.816(c)(2) (2005).  

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if either of the 
following is met: (i) the application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability, see also 38 C.F.R. § 3.1(p), 
3.155(a) (both providing that an informal claim must show an 
intent to file a claim); or (ii) VA issued a decision on the 
claim, between May 3, 1989 and, here, May 8, 2001, in which 
VA denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), 
(ii).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the claims file shows that a September 1984 
laboratory report revealed the veteran had an elevated 
glucose reading.  A December 1991 VA treatment record showed 
an examiner stated the veteran was "[p]robably diabetic."  
A January 1997 VA treatment record shows that the veteran 
complained of numbness or tingling in the legs of sudden 
onset two weeks earlier.  

On November 5, 1997, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he stated he wanted to 
be evaluated for Agent Orange for cancer, back, nerve 
disorder, and loss of memory.  The following month, VA sent 
the veteran a letter and asked the veteran for more specific 
information about the disabilities he was claiming as a 
result of Agent Orange exposure.  On February 23, 1998, the 
veteran stated he was "also" claiming service connection 
for diabetes.  

There was no claim for diabetes or its complications pending 
at VA on May 3, 1989, but the veteran's claims were received 
during the specified Nehmer time period between May 1989 and 
May 2001, i.e., on November 5, 1997.  Applying the regulation 
to the facts in this case, that is the correct effective date 
for the award of service connection for diabetes mellitus and 
peripheral neuropathy of the lower extremities.  38 C.F.R. 
§ 3.816(c)(2).  Again, the regulation states that the 
effective date will be the later date between the date of 
claim and the date the disability arose.  The Board 
acknowledges the veteran's contention that he was 
experiencing medical conditions associated with diabetes as 
early as 1989 and notes that diabetes was established several 
years prior to his claim; however, the fact remains that he 
did not file a claim based upon that disorder and its 
complications until November 5, 1997.  Id.  An effective date 
earlier than November 5, 1997, is not available.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for an earlier effective date for the award 
of service connection for diabetes mellitus and peripheral 
neuropathy of the lower extremities.  The benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55. 

B.  Post-traumatic stress disorder

The veteran asserts he warrants an effective date earlier 
than January 9, 1992, for the award of service connection for 
post-traumatic stress disorder.  He testified at the February 
2005 hearing that he had a psychiatric disorder in service 
and was not diagnosed with post-traumatic stress disorder 
until after 1992.  

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than January 9, 1992, 
for the award of service connection for post-traumatic stress 
disorder is legally precluded.  Service connection for post-
traumatic stress disorder was awarded in a September 1992 
rating decision and assigned a 30 percent evaluation, 
effective January 9, 1992, which was the date the veteran 
filed a claim for service connection for post-traumatic 
stress disorder.  The veteran appealed only the evaluation 
assigned at that time.  In his notice of disagreement, he 
made no mention of disagreeing with the effective date 
assigned.  That decision is final as to the effective date 
assigned.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2005). 

There are two statutory exceptions to the rule of finality.  
First, pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding 
the claim] is presented or secured."  Second, a decison "is 
subject to revision on the ground of clear and unmistakable 
error."  38 U.S.C.A. § 5109A.  See Cook v. Principi, 318 F. 
3d 1334, 1339 (Fed. Cir. 2002) (en banc).  It must be noted 
that neither the veteran nor the representative has asserted 
clear and unmistakable error in the September 1992 rating 
decision.  

Thus, in this case, in order for the veteran to reopen the 
issue of the assignment of the effective date of January 9, 
1992, for the award of service connection for post-traumatic 
stress disorder, he would need to submit new and material 
evidence.  However, here, the veteran's date of claim is 
March 2002 and because he already has been awarded an 
effective date of January 9, 1992, for the award of service 
connection for post-traumatic stress disorder, any such claim 
to reopen could not lead to an earlier effective date.  See 
Leonard v. Principi, 17 Vet. App. 447, 451 (2004) citing 
Flash v. Brown, 8 Vet. App. 332 (1995) ("[W]hen a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of claim to 
reopen.") aff'd, 405 F.3d 1113 (Fed. Cir. 2005).

Stated differently, the veteran filed a claim for an earlier 
effective date in March 2002.  If the veteran submitted new 
and material evidence, the reopened claim could not receive 
an effective date earlier than March 2002.  See id.; see also 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  
Assigning an effective date in 2002 would not benefit the 
veteran and would serve no purpose.

Thus, at this point, the veteran is legally precluded from 
receiving an effective date earlier than January 9, 1992, for 
the award of service connection for post-traumatic stress 
disorder.  The Court has held that in a case where the law, 
as opposed to the facts, is dispositive of the claim, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

III.  Service Connection

The veteran claims he warrants service connection for 
prostate cancer, skin cancer, kidney disease, liver disease, 
residuals of a throat injury, chronic obstructive pulmonary 
disease, psychosocial disorder, and nerve disorder, as they 
were either incurred in service or are the result of Agent 
Orange exposure.  He also claims he warrants service 
connection for myocardial infarction as being secondary to 
service-connected diabetes mellitus.  At the February 2005 
hearing, he stated he had undergone bypass surgery in 1981, 
and again in 1994.  He testified he was not sure if he had 
prostate cancer but had a prostate "problem."  The veteran 
asserted he had something growing on his back that a doctor 
had removed and while he was not told what it was, he thought 
was skin cancer.  He stated he had to have a kidney 
disability because he had no veins in his legs, but admitted 
he had not been diagnosed with a kidney problem.  He noted he 
had been told his kidneys were weak.  

The veteran showed the undersigned a letter from VA which 
indicated that his liver tests were slightly elevated.  When 
asked if he was claiming he had developed a psychosocial 
disorder due to Agent Orange exposure because of the effect 
it had had on his nervous system, the veteran stated he was 
not sure.  He noted he had been seen in service for 
psychiatric complaints.  The veteran also stated he used to 
be able to hold his breath for five minutes but that he could 
not longer do it anymore. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
certain "chronic diseases," such as cancer, may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2005).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  These diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e). 

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

In Combee, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  As such, the 
Board must not only determine whether the veteran had a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine 
whether such disability was the result of active service 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Such 
claims may be described as secondary service connection by 
way of aggravation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49 (1990).

The Board has carefully reviewed the evidence of record, 
including the veteran's February 2005 testimony, and finds 
that the preponderance of the evidence is against all of the 
veteran's claims for service connection.  As to the claims 
for service connection for prostate cancer, skin cancer, 
kidney disease, liver disease, psychosocial disorder (other 
than post-traumatic stress disorder), nerve disorder of the 
back, and residuals of a throat injury, there is no competent 
evidence in the claims file that the veteran has current 
disabilities.  For some of the disabilities, there is 
evidence to the contrary.  For example, while February 1995 
laboratory tests suggested the veteran had "fatty 
infiltration of [the] liver," subsequent testing was 
unremarkable.  In March 1995, a CT scan of the abdomen was 
unremarkable.  October 1997 and February 2001 liver function 
tests were within normal limits.  A February 2001 VA 
examination report shows a finding that there was no known 
renal disease and that laboratory findings revealed he had 
normal renal function.  A separate February 2001 examination 
report shows the veteran was diagnosed with sebaceous cysts 
on his forehead and mid upper back and mild solar elastosis 
of the face.  The examiner did not indicate that such were 
indicative of skin cancer.  A February 2001 examination 
report shows the examiner determined that there was no 
evidence of a "nerve disorder" associated with the back.

Essentially, there is no showing in the record that a 
competent professional has diagnosed any of these 
disabilities, and without evidence of a current disability, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  While the veteran has alleged he has current 
disabilities associated with these claims, as a layman 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As to the claim for service connection for chronic 
obstructive pulmonary disease, there is competent evidence of 
post service chronic obstructive pulmonary disease; however, 
there is no competent evidence of a nexus between this 
disability and service, to include being due to Agent Orange 
exposure.  First, this disability is not one of the diseases 
associated with Agent Orange exposure, and thus service 
connection cannot be granted on this presumptive basis.  
Second, as to direct service connection, the first showing of 
lung complaints in the record is in 1991.  The veteran was 
first diagnosed with chronic obstructive pulmonary disease in 
1992, which is more than 20 years following his discharge 
from service.  This is evidence against his claim for service 
connection.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  Third, no 
competent professional has attributed the post service 
chronic obstructive pulmonary disease to the veteran's 
service, and the veteran is not competent to assert that he 
has chronic obstructive pulmonary disease as a result of 
Agent Orange exposure.  See Bostain, 11 Vet. App. at 127.  

As to the claim for service connection for myocardial 
infarction as being secondary to diabetes mellitus, no 
competent professional has attributed such disability to the 
service-connected diabetes mellitus.  At a February 2001 VA 
examination, the veteran reported that diabetes was diagnosed 
in 1981, which was the same year he had a myocardial 
infarction.  In noting that the veteran was diagnosed with 
diabetes mellitus and coronary artery disease at the same 
time, the examiner stated it was "difficult to implicate the 
diabetes in the etiology of his coronary artery disease."  
It must be noted that based upon the evidence in the claims 
file, the veteran underwent open heart surgery in 1980.  The 
service medical records are silent for any showing of 
diabetes mellitus.  The first showing of an elevated glucose 
reading was in 1984, and the first time the veteran was 
diagnosed with diabetes mellitus was in 1991.  The veteran 
testified that he had first had diabetes in 1989.  These 
three dates are after the veteran's first myocardial 
infarction.  Nevertheless, the examiner was unable to 
attribute the coronary artery disease to the service-
connected diabetes mellitus.  The veteran is not competent to 
allege that there is a relationship between the two.  See id.  
The Board must conclude that the evidence of record does not 
demonstrate a causal link or nexus between the veteran's 
myocardial infarction and the service-connected diabetes 
mellitus.  Consequently, service connection for myocardial 
infarction must be denied.

The Board notes the veteran's assertions that he was treated 
for chest pain in service but finds no evidence of heart 
disease in service or for several years thereafter.  He was 
treated on one occasion for chest pain and shortness of 
breath in service, but no heart disease or diabetes was shown 
at that time, and discharge examination was negative for any 
complaints, symptoms or findings of heart disease or 
diabetes, and certainly not heart disease associated with 
diabetes mellitus.

The Board does not doubt the sincerity of the veteran's 
belief that he developed the above disabilities either in 
service, as a result of Agent Orange exposure, or as a result 
of a service-connected disability; however, for the reasons 
stated above, the preponderance of the evidence is against 
his claims.  The benefit-of-the-doubt rule is not for 
application as to any of the veteran's claims for service 
connection.  See Gilbert, 1 Vet. App. at 55. 

IV.  Increased Ratings

The veteran asserts that he warrants evaluations in excess of 
those assigned to diabetes mellitus and peripheral neuropathy 
of the lower extremities.  The veteran is in receipt of a 
20 percent evaluation for diabetes mellitus and a 10 percent 
evaluation for peripheral neuropathy of each lower extremity.  
At the February 2005 hearing, the veteran testified he was on 
insulin now for his diabetes mellitus and was trying to keep 
his diabetes under control by eating right.  He described 
getting numbness and swelling on his lower extremities.  He 
stated he had decreased sensation in his feet.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disability.  See 38 U.S.C.A. § 1155 (West 2002). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Diabetes mellitus

Under Diagnostic Code 7913, which addresses diabetes 
mellitus, a rating of 20 percent is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for diabetes 
mellitus.  The evidence is replete with the veteran's 
inability to control his glucose levels and his being on a 
restricted diet to assist with lowering his glucose levels; 
however, the evidence does not show either that a physician 
informed the veteran that he had to regulate his activities 
or that the veteran has regulated his activities on his own 
as a result of diabetes mellitus.  For example, in a 
September 2000 VA treatment record, the examiner noted the 
veteran reported he was complying with medications and 
consistent diet.  At a February 2001 VA examination, the 
veteran reported he had not been hospitalized for diabetes 
nor had any episodes of "serious hypoglycemia."  A February 
2002 treatment record shows the examiner noted a slight 
improvement in the veteran's control of his diabetes 
mellitus, although in June 2002, it was noted he was going to 
be started on insulin.  In October 2003, a VA physician 
informed the veteran that his sugars were too variable, to 
not overeat when he got "low," and to eat three small meals 
and snack in between meals. 

The above-described evidence indicates that the veteran does 
not meet the criteria for a 40 percent disability evaluation 
under Diagnostic Code 7913.  He requires insulin and an oral 
hypoglycemic agent to control his diabetes mellitus and has a 
restricted diet.  Again, there is no indication that the 
veteran must regulate his activities, was instructed to 
regulate his activities, or that he actually refrained from 
any activities of his own accord as a result of his diabetes.  
As the preponderance of the evidence is against a finding 
that the veteran is required to regulate his activities, the 
Board finds he does not meet the criteria for a 40 percent 
disability evaluation under Diagnostic Code 7913.  

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for diabetes mellitus and that in such cases the 
Board must consider whether staged ratings should be assigned 
based upon the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, there is no evidence that 
there have been changes in the veteran's medical status 
regarding the diabetes mellitus in that he has consistently 
met the criteria for a 20 percent evaluation since service 
connection was awarded.  Therefore, his overall disability 
has not changed and a uniform rating is warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a grant of an 
initial evaluation greater than 20 percent for diabetes 
mellitus, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2005).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran is service connected for post-
traumatic stress disorder at a 100 percent evaluation as a 
result of his inability to work.  As stated above, he has not 
been hospitalized for diabetes mellitus.  The Board concludes 
that referral of this case to the Under Secretary or the 
Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation is not warranted.

B.  Peripheral neuropathy

The veteran's peripheral neuropathy of the lower extremities 
is rated by analogy to incomplete paralysis of the sciatic 
nerve under Diagnostic Code 8520.  Peripheral neuropathy is 
not specifically listed in the rating schedule; therefore, it 
is rated analogous to a disability in which not only the 
functions affected, but anatomical localization and symptoms, 
are closely related.  38 C.F.R. § 4.20 (2005).  Each lower 
extremity is currently assigned a 10 percent rating.

Under Diagnostic Code 8520, a 10 percent evaluation is 
prescribed for mild incomplete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  
Moderate incomplete paralysis warrants a 20 percent 
evaluation.  Id.  Complete paralysis of the sciatic nerve is 
shown when the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
Id.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.  
The ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, the ratings are combined with 
application of the bilateral factor.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for peripheral 
neuropathy of each lower extremity.  The evidence clearly 
shows the veteran does not have complete paralysis of the 
sciatic nerve; rather, the clinical findings shows that the 
peripheral neuropathy in the lower extremities only manifests 
sensory disturbances as complete anatomical function below 
the right and knees remains.  For example, in February 1998, 
neurological examination revealed "intact" protective 
sensation.  In December 1999, neurological examination of the 
lower extremities revealed deep tendon reflexes at 1+ at both 
knees and a slight decrease in sensation in the feet.  The 
February 2001 VA examination report shows that pedal pulses 
were all 4+ with the exception of an absent left dorsalis 
pedis.  The feet were warm.  Left ankle reflex was 1+, and 
knee reflex was trace to 1+ with reinforcement.  The examiner 
stated he could not test the right lower extremity because 
the veteran's complaints of "alleged pain and sensitivity."  
He noted that pin and light touch sensation were intact in 
the feet.  The examiner stated that the veteran had "some 
symptoms suggestive of peripheral neuropathy" but that 
physical findings were indefinite.  He subsequently noted 
that electromyography confirmed diabetic sensory neuropathy.  

In May 2001, neurological examination revealed proprioception 
intact to feet, although the veteran had decreased sensation 
to the distal feet.  In January 2003, the veteran reported he 
had numbness in his feet, but denied weakness.  It was noted 
the veteran had no gait disturbances.  Sensory perception 
revealed "no impairment" in that the veteran had no sensory 
deficits that would limit his ability to feel or voice pain 
or discomfort.  In April 2003, neurological examination 
revealed no deficits.  The veteran complained of increased 
symptoms of peripheral neuropathy in November 2003.  
Examination of his lower extremities in April 2004 revealed 
absent posterior tibial bilaterally with sensation and 
dorsalis pedis intact.  In May 2004, the veteran was seen for 
callus management on his feet.  The examiner noted the 
veteran complained of pain with both active and passive range 
of motion.  

The Board finds that such symptoms are compatible with 
incomplete paralysis of the sciatic nerve which is not more 
than mild in degree.  Again, the neurological deficits the 
veteran experiences in his lower extremities are sensory.  
Accordingly, the Board finds that the preponderance of the 
evidence weighs against a rating in excess of 10 percent for 
peripheral neuropathy of each lower extremity.  The Board has 
given due weight to the veteran's description of symptoms, 
but finds that the lay and medical evidence when considered 
in its entirety does not warrant consideration to the next 
higher rating.  

Finally, review of the record reveals that the RO has not 
considered referral of this case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board concludes that referral of this case to 
the Under Secretary or the Director, Compensation and Pension 
Service, for assignment of an extraschedular evaluation is 
not warranted.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than November 5, 
1997, for the award of service connection for diabetes 
mellitus and peripheral neuropathy of the right and left 
lower extremities is denied.

Entitlement to an effective date earlier than January 9, 
1992, for the award of service connection for post-traumatic 
stress disorder is denied.  

Entitlement to service connection for a skin cancer, prostate 
cancer, a kidney disability, a liver disability, residuals of 
a throat injury, chronic obstructive pulmonary disease, 
psychosocial disorder, and nerve disorder of the back, to 
include as being due to Agent Orange exposure, is denied.

Entitlement to service connection for myocardial infarction 
as being secondary to diabetes mellitus is denied.

Entitlement to an initial evaluations in excess of 20 percent 
for diabetes mellitus and in excess of 10 percent for 
peripheral neuropathy of each lower extremity are denied.



_________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


